Citation Nr: 1749393	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an increased evaluation for human immunodeficiency virus (HIV) disease greater than 30 percent prior to February 21, 2015, and greater than 60 percent thereafter.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  Jurisdiction of the Veteran's claims file rests with the RO in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) from June 1996 to July 2001.  Records from the SSA from that time period have been obtained and associated with the claims file.  They show that the Veteran's SSA disability benefits were terminated in July 2001 based upon evidence that his disabilities had improved in severity.

In April 2016, the SSA sent a letter to VA requesting that VA provide copies of the Veteran's VA medical treatment records from January 2015 to April 2016 because the Veteran had "applied for disability or blindness benefits under the Social Security Act."  Thus, the Veteran's claims file reflects that he may have again applied for SSA disability benefits.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure all SSA records subsequent to July 2001.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).


Accordingly, the case is REMANDED for the following action:

1.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application(s) for SSA benefits after July 2001, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




